The Honorable R. Gregg Reep Mayor of Warren, Arkansas P.O. Box 352 Warren, Arkansas 71671
Dear Mayor Reep:
This is in response to your request for my approval of an "Interlocal Agreement" to be entered into under the provisions of A.C.A. § 14-14-910
(1987) between the City of Warren and Bradley County, Arkansas, which would govern a joint ambulance contract. You note that it is the City's understanding that my office must review the document and approve it.
I must note that my approval of this particular agreement is not required under A.C.A. § 14-14-910. That statute, a part of the "County Government Code," authorizes counties to enter into "interlocal agreements," and provides at subsection (d) for the submission of such agreements to "legal counsel." The statute requires the approval of such "legal counsel" prior to and as a condition precedent to the final adoption and performance of the agreement. Subsection (e) of the same statute requires my approval with respect to any such agreement made by a county which "includ[es] a state or a state agency. . . ." Presumably this requirement is effective when the state or a state agency is a party to the interlocal agreement.See Ops. Att'y Gen. 94-046, 93-298, 93-018, and 93-134. It does not appear that the state or a state agency is a party to the agreement at issue.
Because, moreover, you have specifically indicated that the Agreement is entered into under the provisions of A.C.A. § 14-14-910, and the Agreement indeed reflects this fact, the provisions of A.C.A. §§ 25-20-101
to -108, regarding "Interlocal Cooperation Agreements," which provisions contain a requirement of Attorney General approval, are not applicable. Bradley County is free to enter into this Agreement under the provisions of A.C.A. § 14-14-910 (a later enactment dealing specifically with the authority of counties), and not under the provisions of A.C.A. §§25-20-101 to -108 (dealing with the establishment of interlocal cooperation agreements generally).
Because, therefore, the applicable provision is A.C.A. § 14-14-910, and neither the state nor a state agency is a party to the Agreement, my approval is unnecessary.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh